Tbe bill states that the complainant bought certain real estate of the defendant. That the.said real estate was about to be sold to satisfy a deed of trust made to secure an amount loaned to said defendant. That after purchasing the said property the complainant leased it to the defendant with the privilege of re-purchasing the property at any time-*133during the continuation of the lease for the same amount as the purchase money. That after the lease had expired the defendant claimed that the amount paid by the complainaut was a loan to be returned and that the rent to be-paid was only a cloak for usury as it was in excess of the legal rate of interest.
This bill is brought to clear the cloud in the title to the said real estate.
The testimony of one of the witnesses gives a statement of the facts that lead to the purchase. The defendant appealed to the said witness to raise the money and thus prevent a forced sale under the trust. About the time he was so hard pressed the complainant came to said witness and wanted to invest $2,000 profitably. Knowing that the complanant did not want to loan the money as he desired to make it more productive than legal interest, and determined not to implicate himself in any usurious loan, the witness, suggested to the defendant a sale of the property with the right of re-purchase at the same price within a given time, a, form of investment of which several instances had occurred in said witness’ observation and which said witness understood was entirely legal, and recommended this to the defendant as saving a general sacrifice of the property and affording him time to effect the most advantageous final sale of his property, and to the complainant as giving him the present title and possession of a productive property that would yield him a large income, and which if not re-purchased would be a-bargain as a permanent investment. The result was a sale of the premises and a lease by the complainant to the defendant. There was no obligation of any kind taken from the-defendant for the repayment of the said sum of two thous- and dollars and interest.
The cause, coming on to be heard on bill, answer, general replication and proof, was duty heard and determined.. The court decreed that the defendant be enjoined from disturbing or impeaching the title, possession or enjoyment of the complainant, his heirs or assigns in, of and into the said real estate.